 1                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11    MONIQUE L. MILLER,                          )    No. 5:19-cv-01169-RGK-SP
                                                  )
12                         Plaintiff(s),          )
                                                  )
13        vs.                                     )
                                                  )    ORDER
14                                                )
      SENTRY CREDIT, INC..                        )
15                                                )
                       Defendant(s).              )
16    ________________________________            )

17

18          Based on the Defendant’s motion to proceed by way of binding arbitration, and Plaintiff’s

19   non-opposition, IT IS HEREBY ORDERED that this action be removed from the active caseload

20   without prejudice to reopen the matter to enforce the arbitration.

21

22   DATED: October 18, 2019                          ________________________________
                                                      R. GARY KLAUSNER
23                                                    UNITED STATES DISTRICT JUDGE

24

25

26

27

28
